Citation Nr: 0621689	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1967 to July 
1968.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision that continued the 
previously awarded 10 percent evaluation of the service-
connected spine disability.  

Thereafter, in June 2005, a Decision Review Officer (DRO) 
increased the evaluation to 20 percent with an effective date 
of October 23, 2002-the date of the increased rating claim.  

By way of history, the Board notes that the veteran filed his 
original claim for service connection for spine, limitation 
of motion, in August 1968.  The RO granted service connection 
in December 1968 with an evaluation of 10 percent assigned 
effective on July 4, 1968--the day after the veteran received 
his discharge from active duty service.  



FINDINGS OF FACT

The service-connected lumbar spine disability picture 
currently is shown to be productive of a level of impairment 
that more nearly approximates that of severe functional loss 
due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, 
but no higher, for the service-connected lumbar spine 
disability has been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.71a 
including Diagnostic Code 5292 (2002) and Diagnostic Codes 
5235 to 5243 (2005) effective on September 23, 2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  

The implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).  VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

VCAA and implementing regulations also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information not previously provided to the Secretary that 
is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in a November 2002 letter that it 
would obtain the veteran's service medical records and other 
military service records.  The VA also informed the veteran 
that it would request his records from private medical 
facilities if he furnished their names, addresses, the 
condition he was treated for, and dates for his treatment.  
He was also informed that he could send private medical 
records to the RO on his own.  This letter also discussed 
what the evidence needed to support the claim for increase.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice of how disability ratings are determined 
and that an effective date for the award of benefits will be 
assigned if a higher evaluation is awarded.  This 
notification was satisfied by way of a letter sent by the RO 
in March 2006.  

In this case, the Board is granting a higher rating for the 
veteran's service-connected lumbar spine disability.  When 
the increase is implemented by the RO, an effective date will 
be assigned.  Dingess, supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

The Board acknowledges the existence of outstanding private 
treatment records.  However, the existing record is 
substantial and presents adequate findings for an increased 
rating in favor of the veteran.  In light of the Board's 
favorable decision contained herein, the Board finds that 
this defect is a harmless.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran has been accorded VA examinations.  The most 
recent examination was completed in May 2004.  

Additionally, the veteran was provided with both versions of 
the regulations governing his claim.  The RO provided the old 
regulations in the June 2003 Statement of the Case (SOC), and 
the RO provided the new regulations in the April 2006 
Supplemental Statement of the Case (SSOC).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes.  


Lumbar spine disability

The veteran is claiming entitlement to a rating in excess of 
20 percent for his service-connected lumbar spine disability 
under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5292 (spine, 
limitation of motion) (2002).  

The Board has reviewed the veteran's written statements 
regarding the current nature of his disability.  The veteran 
states that he has received multiple physical therapy and 
massage sessions, yet his back pain continues.  

The veteran wears "orthodics" in his shoes, a back brace 
during the day, and a heating pad at night.  Only recently 
has the veteran returned to work after an absence of ten 
weeks due to back pain.  The veteran has not been able to 
sleep in a conventional bed for over six years.  

In October 2002, the veteran filed a claim for increased 
rating for his service-connected spine, limitation of motion.  
Consequently, while the Board has considered and evaluated 
all of the evidence in the claims file, the Board has paid 
particular attention to the evidence dated from 2001 to the 
present for increased rating purposes.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected lumbar spine disability.  See 68 Fed. Reg. 51454-
51456 (August 27, 2003).  That change became effective on 
September 26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

As mentioned, the veteran was provided notice of the changes 
in regulations in the Supplemental Statement of the Case 
issued in April 2006.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5292.  
38 C.F.R. § 4.71a (2002).  

Diagnostic Code 5292 (limitation of motion, lumbar spine) 
provides the following ratings: 40 percent for severe; 20 
percent for moderate; and 10 percent for slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Under the old rating criteria, a 40 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002). 

A September 2002 private radiology examiner indicated the 
veteran had disc degeneration at L4-5 with a right 
paracentral disc protrusion.  It also indicated disc 
degeneration at L5-S1 with minimal mass effect from posterior 
spondylosis.  

In December 2002, a VA medical examiner diagnosed the veteran 
with "lumbosacral spine degenerative change and episodic 
muscle spasm."  

In April 2003, a private treating orthopedist noted that the 
veteran has MRI documented disc herniation at L4-5 to the 
right side.  The doctor indicated that the veteran had to 
break up his time at work because of flares and significant 
pain.  

In July 2003, a private treating orthopedist noted 
significant problems with the veteran's back.  The doctor 
wrote that the veteran experienced pain on a daily basis.  On 
the days when the veteran was able to work, he had to take 
frequent rests and stretches.  

The doctor noted that the veteran had no ankylosis of the 
cervical, dorsal or lumbar spine.  The doctor observed disc 
degeneration and arthritis in the veteran's spine and stated 
that the degeneration and arthritis would worsen over time.  

In addition, the doctor noted the presence of severe 
intervertebral disc syndrome.  The Board observes that this 
notation marks the only time that intervertebral disc 
syndrome is mentioned in the veteran's medical records.  

The range of motion as described on the May 2004 VA 
examination report can be said to reflect a level of 
disablement that more closely resembles severe functional 
loss due to pain.  The medical examiner noted that the 
patient reported constant pain.  

The examiner makes special note of flares that the veteran 
experiences.  These flares last for two to three weeks and 
require the veteran to obtain assistance with meals, hygiene 
and dressing himself.  

Within the previous year, the veteran experienced three 
flares that required treatment by a doctor.  

The VA examiner also noted the results of DeLuca testing.  
While the veteran had no weakness, fatigue or lack of 
endurance, he had pain.  When asked to bend from the waist to 
touch his toes ten times, he was able to do one flexion out 
of ten against gravity.  The examiner noted that pain limited 
the veteran's activity.  

A 40 percent evaluation under Diagnostic Code 5292 requires 
severe low back limitation of motion.  Id.  Such level of 
disability is shown in this case to be more closely 
approximated, and a 40 percent evaluation under Diagnostic 
Code 5292 is warranted.  

Other potentially applicable Diagnostic Codes in effect until 
September 26, 2003 would not warrant an evaluation in excess 
of 40 percent.  

Diagnostic Code 5285 entails residuals of a vertebral 
fracture, but no vertebral fracture has been identified.  

Diagnostic Code 5286 pertains to complete bony fixation of 
the spine.  Id.  The veteran does not suffer from such 
symptomatology, and this Diagnostic Code is not for 
application.  

Diagnostic Code 5289 applies to lumbar spine ankylosis.  Id.  
The veteran is not shown to be suffering from lumbosacral 
ankylosis, and this Diagnostic Code is not for application.  

The veteran's representative has argued that the veteran 
should be rated with respect to Diagnostic Code 5293 
(intervertebral disc syndrome).  38 C.F.R. § 4.71a (2002).  

Diagnostic Code 5293 (intervertebral disc syndrome) provides 
the following ratings: 60 percent for pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; 40 percent 
for severe, recurring attacks, with intermittent relief;  20 
percent for moderate, recurring attacks; and 10 percent for 
mild.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

None of the veteran's medical records provide any evidence of 
sciatica.  Only one medical record provides a diagnosis of 
intervertebral disc syndrome:  the July 2003 orthopedist 
examination.  

However, that July 2003 examination also made special note 
that the veteran's intervertebral disc syndrome "[was] 
severe as he ha[d] recurring attacks and ha[d] intermittent 
relief with rest and anti-inflammatory medicine."  
Consequently, a rating under DC 5293 would not entitle the 
veteran to a higher percentage than the Board is awarding him 
under DC 5292.  

The Board notes that effective on September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005)).  

The revised regulations provide as follows: General Rating 
Formula for Diseases and Injuries of the Spine: (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

100 percent for unfavorable ankylosis of the entire spine; 50 
percent for ankylosis of the entire thoracolumbar spine; 40 
percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 30 percent for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  

Formula for rating Intervertebral Disc Syndrome based on 
incapacitating episodes:

60 percent for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  40 
percent for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

20 percent for incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  10 percent for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2); If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  

As noted, there are separate rating criteria based on 
incapacitating episodes for evaluating intervertebral disc 
syndrome under the new rating criteria, effective on 
September 26, 2003.  

According to the May 2004 VA examiner, the veteran has had to 
miss one-and-a-half months of work over the previous year.  
However, there is no evidence that the veteran has been 
prescribed bed rest for that period of time by a physician.  
In all of the statements that the veteran has provided 
concerning his condition, the veteran has not claimed that he 
has been rendered bed-ridden as a result of his back 
problems.  

Consequently, the veteran is entitled to a higher rating 
under previous DC 5292 (spine, limitation of motion) than he 
would under the present DC 5243 (intervertebral disc 
syndrome).  

In addition, as the medical evidence of record does not show 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar or of the entire spine, an evaluation in excess 
of 40 percent for the service-connected low back disability 
is not warranted under the new rating criteria, effective on 
September 26, 2003.  



ORDER

An increased rating of 40 percent, but not higher for the 
service-connected low back disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


